PER CURIAM.
We affirm the trial court’s order certifying Albert Watson, Jr., as bishop of the House of Prayer of Apostolic Faith (House of Prayer) and dismissing House of Prayer’s action for conversion of church property.
Watson presented sufficient evidence to support his motion for certification of the election for bishop. House of Prayer failed to object to the evidence and presented no opposing evidence. Furthermore, House of Prayer’s motion to compel Watson to comply with the trial court’s previous order to turn over all church records was mooted by Watson’s election. Consequently, the trial court committed no error by denying House of Prayer’s motion for continuance until its motion to compel could be heard. Finally, House of Prayer presented no evidence in support of its underlying claim for conversion and for an accounting. The trial court’s order was therefore proper in all respects. Accordingly, the order under review is
Affirmed.